Case 6:19-cv-02237-RBD-LRH Document 93 Filed 03/01/21 Page 1 of 3 PageID 4482




                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

    UNITED STATES OF AMERICA, STATE
    OF FLORIDA and OMNI
    HEALTHCARE, INC.,

                            Plaintiffs,

    v.                                                           Case No: 6:19-cv-2237-RBD-LRH

    HEALTH FIRST, INC., HEALTH FIRST
    MEDICAL GROUP, LLC, STEVEN
    JOHNSON, JOSEPH FELKNER, DREW
    RECTOR, LEONARD GRECUL, MARK
    MENDOLLA, THOMAS SWAIN,
    STEVEN KARAS, ENRIQUIE
    POLANCO, JOSEPH MCCLURE, LEE
    SCHEINBART, SIMON VINARSKY,
    MATTHEW GERELL, AMIT
    BAROCHIA, ROBERT SPRAWLS,
    ASISH DELAL, JOHN BOMALASKI,
    GERMAINE BLAINE, FIRAS MUWALA,
    RITESH PATIL, GRAINGER STEELE
    LANNEAU, JAMES NEEL and JEFFREY
    STALNAKER,

                            Defendants.


                                                  ORDER
                                      (And Direction to Clerk of Court)

              This cause came on for consideration without oral argument on the following motion filed

    herein:

              MOTION:       RENEWED UNOPPOSED MOTION FOR ADMISSION PRO
                            HAC VICE, AND WRITTEN DESIGNATION AND
                            CONSENT TO ACT (Doc. No. 92)

              FILED:        February 26, 2021
Case 6:19-cv-02237-RBD-LRH Document 93 Filed 03/01/21 Page 2 of 3 PageID 4483




           THEREON it is ORDERED that the motion is GRANTED in part and
           DENIED in part.

           On February 25, 2021, Joe R. Whatley, Jr., Esq. and Deborah J. Winegard, Esq. filed a

    motion seeking to specially appear in this matter as counsel for Relator Omni Healthcare Inc. Doc.

    No. 90. That request was denied without prejudice for failure to comply with Local Rule 2.01(c).

    Doc. No. 91. Now, Mr. Whatley and Ms. Winegard renew their request in compliance with that

    Rule. Doc. No. 92.

           Upon consideration, as it relates to Ms. Winegard, the Court finds the request well taken,

    and Ms. Winegard may specially appear as counsel for Relator in this matter. Ms. Winegard shall

    immediately begin using the CM/ECF docket system and begin filing electronically. Counsel must

    register for a CM/ECF login and password through the website at www.flmd.uscourts.gov under

    “CM/ECF.” Once registered for CM/ECF and added as counsel of record in the case, counsel will

    receive the Notification of Electronic Filing [NEF] on all documents filed. The Clerk of Court is

    directed to mail a copy of this Order to Attorney Winegard.

           However, as it relates to Mr. Whatley, the request will again be denied without prejudice.

    Although the motion states that Mr. Whatley has “not abused the privilege of special admission by

    maintaining a regular practice of law in the state of Florida,” the motion also states that Mr. Whatley

    has appeared in four different cases in Florida in the last thirty-six months. Doc. No. 92 ¶¶ 6, 7.

    Therefore, according to the motion, Mr. Whatley’s appearance in this matter would constitute his

    fifth appearance in Florida courts in a thirty-six-month period. The Court construes Local Rule

    2.01(c)(3)–(4) in accordance with the Rules Regulating the Florida Bar, which prohibit non-Florida

    attorneys from engaging “in a general practice before Florida courts. For purposes of this rule more

    than 3 appearances within a 365-day period in separate representations shall be presumed to be a

    ‘general practice.’” See Rules Regulating the Florida Bar, Rule 1-3.10(a)(2). Mr. Whatley may


                                                     -2-
Case 6:19-cv-02237-RBD-LRH Document 93 Filed 03/01/21 Page 3 of 3 PageID 4484




    renew his request, if appropriate, upon a showing of why an additional special admission would not

    abuse the privilege of appearing specially in Florida courts.

           DONE and ORDERED in Orlando, Florida on March 1, 2021.




    Copies furnished to:

    Counsel of Record




                                                    -3-
